O’SCANNLAIN, Circuit Judge,
specially concurring:
I concur in the opinion of the court, but write separately to propose that the Judicial Council of this Circuit consider adoption of an order requiring that Bankruptcy Appellate Panel (BAP) decisions shall bind all of the bankruptcy courts of the circuit, subject to the restrictions imposed by article III so well discussed in the opinion.
The Judicial Council of this Circuit established BAP under the authority of 28 U.S.C. § 158(b)(1). In an Amended Order Establishing and Continuing the Bankruptcy Appellate Panel of the Ninth Circuit dated May 3, 1985, our Judicial Council outlined BAP’s power and functions. This Amended Order provides that BAP may hear and determine appeals from all districts within the Ninth Circuit which have authorized use of the BAP pursuant to 28 U.S.C. § 158(b)(2).1 The Amended Order does not describe, however, the binding effect of a BAP decision.
Making BAP decisions binding on all bankruptcy courts in the circuit would permit BAP to develop a uniform body of law. See Windmill Farms, 70 B.R. at 622. BAP was originally conceived with this goal in mind. See id. To the extent that BAP decisions are not binding beyond the matter at hand, it is restricted from reaching the goal which was the impetus for its creation. I am inclined to the belief that most district courts and bankruptcy courts would welcome BAP’s guidance on frontier bankruptcy issues and therefore might well favor such a proposal.

. All of the districts within the Ninth Circuit have authorized review by the BAP. In re Windmill Farms, 70 B.R. 618, 622 (9th Cir. BAP 1987), rev’d on other grounds, 841 F.2d 1467 (9th Cir.1988).